CANTY, J.
(dissenting).
I agree with the majority that the former opinion is fallacious, but it seems to me that their present opinion is equally so. It seems to me that the second mortgagee in possession stands in the same position as the mortgagor’s grantee in possession. Such mortgagee derives the possession from the mortgagor, and enjoys all the fruits of that possession. He cannot acquire a tax title, even as against the mortgagor. Brown v. Simons, 44 N. H. 475; Black, Tax Tit. § 278. Of course, between the owner and such mortgagee, an accounting must be had, and the amount of the taxes paid by the latter must be allowed in the account. But I am of the opinion that, as between the first mortgagee and the second mortgagee in possession, the latter is not entitled to reimbursement for taxes paid by him, any more than such a grantee in possession would be. The decision of the majority will open the door for invasion of the public policy which requires such a grantee to pay the taxes, and disables him from acquiring a tax title. In my opinion, the order appealed from should be affirmed.